DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 22 and 24, drawn to a powder or granule of an extract of sporoderm-disrupted Ganoderma lucidum spore comprising: an aqueous extract of sporoderm-disrupted Ganoderma lucidum spore is used as an active component; and a content of polysaccharides is 10-20 g/100 g, and a content of total triterpenes is 4-10 g/100 g.
Group  II, claim(s) 23 and 25, drawn to a use of a powder or granule of an extract of sporoderm-disrupted Ganoderma lucidum spore comprising: an aqueous extract of sporoderm-disrupted Ganoderma lucidum spore is used as an active component; and a content of polysaccharides is 10-20 g/100 g, and a content of total triterpenes is 4-10 g/100 g.
Group  III, claim(s) 26-35, drawn to a method of preparing a powder or granule of an extract of sporoderm-disrupted Ganoderma lucidum spore comprising: an aqueous extract of sporoderm-disrupted Ganoderma lucidum spore is used as an active component; and a content of polysaccharides is 10-20 g/100 g, and a content of total triterpenes is 4-10 g/100 g.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a powder or granule of an extract of sporoderm-disrupted Ganoderma lucidum spore comprising: an aqueous extract of sporoderm-disrupted Ganoderma lucidum spore is used as an active component; and a content of polysaccharides is 10-20 g/100 g, and a content of total triterpenes is 4-10 g/100 g (claims 25 and 26 depend from claim 24 which is narrower than claim 22), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Fujiwara (JP 200143529A) in view of Soccol (Soccol, C.R., et al., Pharmacological Properties of Biocompounds from Spores of the Lingzhi or Reishi Medicinal Mushroom Ganoderma lucidum (Agaricomycetes): A Review, Int’l J of Medicinal Mushrooms, 18(9):757-767 (2016)).  
Before applying Fujiwara and Fujiwara, amended claim 22 should be clarified.  It recites:
“a powder or granule of an extract of sporoderm-disrupted… comprising: 
an aqueous extract of sporoderm-disrupted … is used as an active component; and 
a content of polysaccharides…and a content of total triterpenes…”.  
First it is noted that as written, claim 22 requires a powder or granule, comprising an aqueous extract and a content of polysaccharides and triterpenoids.  First it is unclear what is meant by “is used as an active component”: it could mean that the powder or granule of an extract of sporoderm-disrupted Ganoderma lucidum spore was prepared from an aqueous extract of sporoderm-disrupted Ganoderma lucidum spore, or that the powder or granule contains only an aqueous extract and any non-aqueous extract of sporoderm-disrupted Ganoderma lucidum spore has no activity (of any kind).  
Second, “and a content of polysaccharide… and a content of total triterpenes…” plainly means that the powder or granule contains, in addition to “an aqueous extract of sporoderm-disrupted Ganoderma lucidum spore”, polysaccharides and triterpenes that are not present in the aqueous extract.  “Wherein a content of polysaccharides… and a content of total triterpenes” would indicate that the content of polysaccharides and a content of total triterpenes within the aqueous extract or the powder or granule of an extract (this should be made clear) contains a content of polysaccharides and a content of total triterpenes.  
For the purposes of proceeding with examination and compact prosecution, claim 22 is construed as reciting a powder or granule of an extract of sporoderm-disrupted Ganoderma lucidum spore prepared from an aqueous extract of sporoderm-disrupted Ganoderma lucidum spore, wherein per 100g of the powder or granule, the polysaccharide content is 10-20g, and the total triterpene content is 4-10g.  
Fujiwara (JP2000143529A) teaches spray dried aqueous extract of the cap pileus of the fruit body of Ganoderma lucidum (abstract).  Preferably the cap pileus part of fruit body is ripened to full maturity so that it contains “a large amount of spores (abstract).  Soccol teaches breaking the spore wall of Ganoderma lucidum spores to increase extraction efficiency of active compounds including polysaccharides and triterpenes (title; abstract;  p.758 right col. second full para., p.759 “B. Extraction of Biocompounds from GLSs, p.760 Table 2).  It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to combine the teachings of Fujiwara and Soccol and prepare spray dried powder of an aqueous extract of sporoderm-disrupted Ganoderma lucidum spore. The skilled person would have been motivated to do so because Fujiwara teaches using cap pileus part of fruit body that is ripened to full maturity so that it contains “a large amount of spores” (abstract), and Soccol teaches that sporoderm-disrupted Ganoderma lucidum spore yields higher concentration of polysaccharides.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258. The examiner can normally be reached weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/H. SARAH PARK/Primary Examiner, Art Unit 1615